Case 3:19-cv-00961-DJN-RCY Document 6 Filed 03/23/21 Page 1 of 1 PagelD# 61

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ERNEST LIMEHOUSE,
Petitioner,
Vv. Civil No. 3:19¢ev961(DJN)
WARDEN J. ANDREWS,
Respondent.
MEMORANDUM OPINION
Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2241. By Memorandum Order entered on January 13, 2020, the action was
conditionally filed and the Court informed Petitioner that he must inform the Court if he was
relocated or released. (ECF No. 2.) Recent review of the Bureau of Prisons Inmate Locator
reflects that Petitioner was released on January 8, 2021. Since that date, Petitioner has not
contacted the Court to update his address. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.
An appropriate Order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

CO

1
/s/ hW
David J. Novak 4

United States District Judge

Petitioner.

Richmond, Virginia
Dated: March 23, 2021
